


Exhibit 10(a)

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated September 17,
2007 between Comtech Telecommunications Corp. (the “Company”) and Fred Kornberg
(“Kornberg”).

Kornberg is presently Chairman of the Board of Directors, President and Chief
Executive Officer of the Company and is employed pursuant to an employment
agreement dated June 2, 2003, as amended (the “Prior Agreement”). The Company
and Kornberg now desire to enter into an amended and restated employment
agreement on the terms and conditions set forth herein.

Accordingly, the Company and Kornberg hereby amend and restate the Prior
Agreement to read in its entirety as follows:

1.    The Company hereby employs Kornberg as general manager and chief executive
officer of its business for the period (hereinafter referred to as the
“Employment Period”) commencing August 1, 2007 and, except as otherwise provided
in Paragraph 6 hereof, terminating at the close of business on July 31, 2010.
Kornberg shall have supervision over the business and affairs of the Company and
its subsidiaries, shall report and be responsible only to the Board of Directors
of the Company, and shall have powers and authority superior to those of any
other officer or employee of the Company or any of its subsidiaries. Kornberg
accepts such employment and agrees to devote his full business time and effort
to the business and affairs of the Company and, subject to his election as such,
to serve as a director and as Chairman of the Board and President of the
Company. He shall not be required to relocate his principal residence or to
perform services which would make the continuance of such residence inconvenient
to him. Except as otherwise specifically provided herein, if Kornberg remains
employed by the Company following the expiration of the Employment Period, his
employment with the Company shall be “at will.”

2.    The Company shall pay to Kornberg, for all services rendered by him during
the Employment Period, compensation as follows:

(a)  Salary (“Base Salary”) at the annual rate of $675,000, commencing on the
date hereof, plus such additional amounts, if any, as the Board of Directors may
from time to time determine, payable in accordance with the Company’s current
practice. Once increased, the Base Salary may not be decreased without
Kornberg’s prior written consent.

(b)  Incentive compensation (“Incentive Compensation”) for each fiscal year in
which any part of the Employment Period falls in an amount equal to 3.0% of the
Company’s Pre-Tax Income for each such fiscal year; provided, however, that
(i) the amount payable under this Paragraph 2(b) in respect of a completed
fiscal year and paid at a time that Kornberg remains employed shall be reduced
such that the amount, together with Base Salary projected to be payable in that
fiscal year, will equal $1 million (references to “Incentive Compensation”
elsewhere in this Agreement refer to the amount calculated without regard to
this

 


--------------------------------------------------------------------------------



 

reduction); and (ii) if the Employment Period terminates earlier than at the end
of a fiscal year, Incentive Compensation shall be based upon the Company’s
Pre-Tax Income for the then current fiscal year through the most recent fiscal
quarter ended prior to such termination. In addition, Kornberg may receive from
time to time, in the sole discretion of the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”), additional incentive
compensation, which may be intended to comply with the “performance-based
compensation” exception under Section 162(m) of the Internal Revenue Code, under
the Company’s 2000 Stock Incentive Plan on such terms and conditions as
determined by the Compensation Committee. For purposes of this Paragraph 2(b):

(i)         The Company’s “Pre-Tax Income” for any fiscal year or period shall
be the consolidated earnings of the Company and its subsidiaries for such fiscal
year or period, as determined by the independent accounting firm employed by the
Company as its regular auditors in accordance with generally accepted accounting
principles applied on a consistent basis, before (A) any extraordinary item, (B)
provision for federal, state or municipal income taxes thereon, (C) provision
for any Incentive Compensation payable to Kornberg hereunder, (D) any write-off
of in-process research and development acquired, (E) at the discretion of the
Compensation Committee, any non-recurring items, (F) any amortization of
intangibles relating to future acquisitions, and (G) any stock-based
compensation expense before income tax benefit under SFAS 123(R).

(ii)         Incentive Compensation payable with respect to any fiscal year
shall be paid in cash to Kornberg in the fiscal year following the fiscal year
to which it relates promptly after completion of the Company’s audited year-end
financial statements for such fiscal year (but in any event by the end of that
following fiscal year) and at the same time as incentive compensation is paid to
the other most senior executive officers of the Company, or, for purposes of the
proviso in Paragraph 2(b), promptly after completion of the relevant unaudited
quarterly statements, as the case may be. If Kornberg voluntarily terminates his
employment with the Company other than as permitted by Paragraph 6(b) of this
Agreement, or if the Company terminates his employment for “cause” as defined in
Paragraph 6(a) hereof, Kornberg shall forfeit his right to receive any Incentive
Compensation accrued but unpaid in accordance with this Paragraph 2(b)(ii).

3.    During the Employment Period, Kornberg shall be entitled to participate
in, and receive benefits in accordance with, the Company’s employee benefit
plans and programs at the time maintained by the Company for its executives,
subject to the provisions of such plans and programs. In addition, during the
Employment Period, the Company will provide Kornberg, at the Company’s expense,
with an automobile similar to the automobile currently furnished to Kornberg or,
alternatively, a monthly automobile allowance equal to an amount required to
lease such an automobile.

4.    During the Employment Period, Kornberg shall be entitled to receive
reimbursement for all expenses reasonably incurred by him in connection with his
duties hereunder in accordance with the usual procedures of the Company.

5.    (a) During the Employment Period, Kornberg shall be entitled to annual
reimbursement from the Company of the cost of premiums paid by Kornberg to
secure such life

 

 

2

 


--------------------------------------------------------------------------------



 

insurance coverage on Kornberg’s life as Kornberg determines in his discretion;
provided that the Company’s maximum annual reimbursement obligation under this
Paragraph 5(a) shall be capped based on the annual cost of a customary term life
insurance policy with a maximum face amount of $3.5 million (or, if higher, five
times Kornberg’s then Base Salary) purchased for a five-year term for a
non-smoker at the same age as Kornberg as of the date hereof, such cost to be
determined within six months after the date hereof. This benefit is intended to
be in addition to, and not in lieu of, any group life insurance coverage
provided by the Company.

(b)  In addition to the insurance provided for in Paragraph 5(a) hereof, the
Company, in its discretion, and at its own cost and expense, may also obtain
insurance covering Kornberg’s life in such amount as it considers advisable,
payable to the Company, and Kornberg agrees to cooperate fully to enable the
Company to obtain such insurance.

6.

The Employment Period may be terminated only as follows:

(a)  By action of the Board of Directors of the Company, upon notice to
Kornberg, if during the Employment Period Kornberg shall fail to render the
services provided for hereunder for a continuous period of 12 months because of
his physical or mental incapacity, or for “cause,” which shall mean (i) willful
misconduct, gross negligence, dishonesty, misappropriation, breach of fiduciary
duty or fraud by Kornberg with regard to the Company or any of its assets or
businesses; (ii) conviction of Kornberg or the pleading of nolo contendere with
regard to any felony or crime (for the purpose hereof, traffic violations and
misdemeanors shall not be deemed to be a crime); or (iii) any material breach by
Kornberg of the provisions of this Agreement which is not cured within thirty
days after written notice to Kornberg of such breach from the Board of Directors
of the Company.

(b)  By Kornberg, on thirty days notice to the Company within one year (or
within two years as set forth in clause (B) of the preamble to Paragraph 7)
after a Change in Control of the Company, as defined in Paragraph 7(d) hereof,
occurs.

(c)  By Kornberg, voluntarily upon ninety days prior written notice other than
under Paragraph 6(b).

7.    If either (A) Kornberg terminates the Employment Period in accordance with
Paragraph 6(b) hereof, or (B) following the Employment Period Kornberg remains
employed by the Company and during the two year period following the end of the
Employment Period he terminates his employment on thirty days notice to the
Company within two years after a Change in Control of the Company that occurred
during the Employment Period, the following provisions shall apply:

(a)  Subject to Paragraph 7(c) hereof, the Company shall pay to Kornberg, within
30 days after the effective date of the termination (the “Effective Date”),
subject to Paragraph 15(c) hereof, a lump sum equal to:

(i)         the greater of (x) Kornberg’s Base Salary, at the rate in effect at
the time such notice is given, for the full unexpired term of the Employment
Period, and (y) three times Kornberg’s Base Salary then in effect; plus:

 

 

3

 


--------------------------------------------------------------------------------



 

 

(ii)         the amount of any unpaid Incentive Compensation (x) accrued with
respect to any fiscal year ended prior to the Effective Date, and/or (y) with
respect to the then current fiscal year, pursuant to the proviso in Paragraph
2(b).

(b)  Subject to Paragraph 15(c) hereof to the extent considered to result in the
“deferral of compensation” under Code Section 409A, for the greater of (x) the
full unexpired term of the Employment Period (but not beyond the December 31, of
the second calendar year following termination) or (y) the two year period
following Kornberg’s termination (the “Continuation Period”), the Company shall
continue Kornberg’s participation in each employee benefit plan or reimbursement
arrangement (including, without limitation, life insurance (and the life
insurance reimbursement provided in Paragraph 5(a) above) and medical plans and
including, to the extent allowed, amending such plans) in which Kornberg was
entitled to participate immediately prior to the Effective Date as if he
continued to be employed by the Company hereunder. If the terms of any benefit
plan of the Company may not under Section 401(a) or other similar provisions of
the Internal Revenue Code of 1986, as amended (the “Code”), permit continued
participation by Kornberg, the Company will arrange to credit to Kornberg
benefits substantially equivalent to, as to time and amount, and no less
favorable than, on an after-tax basis, the benefits he would have been entitled
to receive under such plan (assuming he had elected to participate voluntarily
to the maximum extent permissible) if he had been continuously employed by the
Company during the Continuation Period with payment of any accrued amount on the
date of the end of the Continuation Period. Kornberg shall have the option to
have assigned to him, at no cost and with no apportionment of prepaid premiums,
any assignable insurance policies owned by the Company that relate specifically
to Kornberg and are payable to his estate or his designee(s).

(c)  Notwithstanding any other provision of this Agreement, the amounts payable
to Kornberg under Paragraph 7(a) shall be equal to whichever of the following
amounts shall result in the greater after-tax payment to Kornberg, after
application of all federal, state and local taxes applicable to such payments:

(i)         the amount otherwise payable under Paragraph 7(a) without regard to
this Paragraph 7(c); and

(ii)         the amount payable in (i) above, reduced by the total amounts
payable under Paragraph 7(a) and (b) to the extent included as parachute
payments under Section 280G(b)(2) of the Code, but only to the extent such
amounts included as parachute payments exceed 299% of Kornberg’s “Base Amount,”
as defined in Section 280G(b)(3)(A) and (d)(1) and (2) of the Code.

The calculation of after-tax payments under this Paragraph 7(c) shall be made by
independent public accountants selected by Kornberg and consented to by the
Company, which consent shall not be unreasonably withheld or delayed. The fees
and expenses of such accountants shall be borne by the Company.

(d)  Except as provided below, for purposes of this Agreement a Change in
Control shall be deemed to have occurred:

 

 

4

 


--------------------------------------------------------------------------------



 

 

(i)         upon any “person” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other
than the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of common stock of the Company), becoming the
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities;

(ii)         during any period of two (2) consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
sub-paragraph (i), (iii), or (iv) of this Paragraph or a director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors of the Company) whose election by the Board of Directors of the
Company or nomination for election by the Company’s stockholders was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board of Directors of the Company;

(iii)        upon a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in (i) above) acquires more than 50% of the combined voting power
of the Company’s then outstanding securities shall not constitute a Change in
Control of the Company; or

(iv)        upon the stockholders of the Company approval of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, at least 50% or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.

(e) In connection with a termination of Kornberg’s employment triggering
payments and benefits under this Paragraph 7, Kornberg shall have no further
obligations hereunder and shall be under no duty to seek other employment or
otherwise mitigate his damages, and no compensation or other payment from a
third party shall reduce or offset his damages.

 

 

5

 


--------------------------------------------------------------------------------



 

 

8.    (a) In order to induce Kornberg to enter into this Agreement, the Company
agrees that if it terminates Kornberg’s employment hereunder without cause, or
if it otherwise breaches this Agreement and Kornberg terminates his employment
as a result of such breach, Kornberg shall have no further obligations hereunder
and shall be under no duty to seek other employment or otherwise mitigate his
damages, no compensation or other payment from a third party shall reduce or
offset his damages, and the Company shall pay Kornberg the following amounts as
liquidated damages in lieu of any further obligations hereunder:

(i)         Subject to Paragraph 15(c), an amount equal to his total Base
Salary, at the rate in effect at the time of such breach, for the full unexpired
term of the Employment Period, such amount to be payable within 10 days after
such termination; plus

(ii)         Subject to Paragraph 15(c), an amount equal to his Incentive
Compensation for the full fiscal year in which the breach occurs;

(iii)        for the 18 month period following Kornberg’s termination, the
Company shall continue Kornberg’s participation in the Company’s medical plans
(under COBRA) as if he continued to be employed by the Company hereunder; and

(iv)        for the two year period following Kornberg’s termination, the
Company shall continue Kornberg’s participation in the Company’s life insurance
plan or continue to provide the life insurance reimbursement provided in
Paragraph 5(a) above, as applicable, as if he continued to be employed by the
Company hereunder;

provided however, that if a Change in Control of the Company has occurred at any
time prior to the date of such breach, Kornberg shall be entitled to receive as
liquidated damages amounts and benefits equal to the amounts and benefits he
would have been entitled to receive pursuant to Paragraph 7 hereof (including
Paragraph 7(c)) if he had terminated the Employment Period effective on the date
of breach, to the extent such payments or benefits would exceed the level of
corresponding payments or benefits under this Paragraph 8(a) (i.e., without
duplication of the payments and benefits provided in this Paragraph 8(a)).

(b)  The Company shall be responsible for Kornberg’s reasonable attorney’s fees
and disbursements in any action to recover any amounts due him or obtain other
relief under this Agreement or in any action relating to a breach by the Company
of this Agreement.

9.    (a) Kornberg acknowledges that his services hereunder are of a special and
unique nature and his position with the Company places him in a position of
confidence and trust with clients and employees of the Company. Therefore, and
in consideration of the Company’s performance of its covenants and agreements
under this Agreement, Kornberg will not at any time during his employment with
the Company and for a period of two years thereafter (the “Restrictive Period”),
directly or indirectly, engage in any business (as an owner, joint venturer,
partner, stockholder, director, officer, consultant, agent or otherwise, other
than as the owner of less than 1% of the outstanding class of a publicly traded
security) which competes with the business in which the Company is presently
engaged or may be engaged at any time during his employment with the Company.

 

 

6

 


--------------------------------------------------------------------------------



 

 

(b)   Kornberg agrees that he will not (except on behalf of the Company during
his employment with the Company), during the Restrictive Period, employ or
retain, solicit the employment or retention of, or knowingly cause or encourage
any entity to retain or solicit the employment or retention of, any person who
is or was an employee of the Company at any time during the period commencing 12
months prior to the termination of Kornberg’s employment with the Company. After
termination of Kornberg’s employment with the Company: (i) Kornberg will refrain
from disparaging, whether orally, in writing or in other media, the Company, its
affiliates, the officers, directors and employees of each of them, and the
products and services of each of them, and (ii) the Company will not disparage
Kornberg or otherwise comment upon the employment performance of Kornberg other
than as may be required by law or as requested by Kornberg.

(c)  Any discovery, design, invention or improvement (whether or not patentable)
that Kornberg develops during his employment with the Company (whether or not
during his regular working hours or on the Company’s premises) and that is
related to the Company’s business or operations as then conducted or
contemplated, shall belong solely to the Company and shall be promptly disclosed
to the Company. During the period of his employment with the Company and
thereafter, Kornberg shall, without additional compensation, execute and deliver
to the Company any instruments of transfer and take any other action that the
Company may reasonably request to carry out the provisions of this Paragraph,
including executing and filing, at the Company’s expense, patent and/or
copyright applications and assignments of such applications to the Company.

(d)  Kornberg will not at any time, directly or indirectly, without the
Company’s prior written consent, disclose to any third party or use (except as
authorized in the regular course of the Company’s business or in Kornberg’s
performance of his responsibilities as the Company’s Chief Executive Officer)
any confidential, proprietary or trade secret information that was either
acquired by him during his employment with the Company or thereafter, including,
without limitation, sales and marketing information, information relating to
existing or prospective customers and markets, business opportunities, and
financial, technical and other data (collectively, the “Confidential
Information”). After termination of Kornberg’s employment with the Company for
any reason and upon the written request of the Company, Kornberg shall promptly
return to the Company all originals and/or copies of written or recorded
material (regardless of the medium) containing or reflecting any Confidential
Information and shall promptly confirm in writing to the Company that such
action has been taken. Notwithstanding the foregoing, the following shall not
constitute Confidential Information: (i) information that is already in the
public domain at the time of its disclosure to Kornberg; (ii) information that,
after its disclosure to Kornberg, becomes part of the public domain by
publication or otherwise other than through Kornberg’s act; and (iii)
information that Kornberg received from a third party having the right to make
such disclosure without restriction on disclosure or use thereof.

10.   Kornberg acknowledges that, in view of the nature of the Company’s
business, the restrictions contained in this Agreement are reasonably necessary
to protect the legitimate business interests of the Company and its affiliates
and that any violation of such restrictions will result in irreparable injury to
the Company for which money damages will not be an adequate remedy. Accordingly,
Kornberg agrees that, in addition to such money damages, he may be restrained
and enjoined from any continuing breach of such covenants

 

 

7

 


--------------------------------------------------------------------------------



 

without any bond or other security being required by any court. In the event of
a material violation by Kornberg of any provision of Paragraph 9 hereof, any
severance compensation being paid to Kornberg pursuant to this Agreement or
otherwise shall immediately cease, and any severance compensation previously
paid to Kornberg (other than $1,000) shall be immediately repaid to the Company.
If any restriction contained in this Agreement shall be deemed to be invalid,
illegal or unenforceable by reason of the extent, duration or geographical
scope, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope or other provisions
hereof, and in its reduced form such restriction shall then be enforceable in
the manner contemplated thereby.

11. In consideration of the payments and other undertakings set forth herein,
Kornberg acknowledges that upon the termination of his employment with this
Company, the execution of a release, in substantially the form attached hereto
as Exhibit A, is an express condition to his right to receive severance
compensation pursuant to Paragraphs 7 and 8 hereof in the event such Paragraphs
are applicable.

12. Any offer, notice, request or other communication hereunder shall be in
writing and shall be deemed to have been duly given if hand delivered or mailed
by registered or certified mail, return receipt requested, addressed to the
respective address of each party hereinafter set forth, or to such other address
as each party may designate by a notice pursuant hereto, which change of address
notice shall be effective upon receipt thereof:

If to the Company:

Comtech Telecommunications Corp.
68 South Service Road
Melville, NY 11747

 

Attention: Secretary

 

 

If to Kornberg:

At his home address appearing in the records of the Company.

 

13. If any provision of this Agreement shall be held for any reason to be
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect.

14. This Agreement, including, without limitation, the provisions of this
Paragraph 14, shall be binding upon and inure to the benefit of, and shall be
deemed to refer with equal force and effect to, any corporate or other successor
to the Company which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
business of the Company. This Agreement shall not be assignable by the Company
or any such successor, except to the corporate or other successor referred to in
the preceding sentence. Kornberg may not assign, pledge or encumber his interest
in this Agreement without the written consent of the Company. This Agreement
shall be binding upon and inure to the benefit of Kornberg, his heirs and
personal representatives. This Agreement constitutes the entire agreement by the
Company and Kornberg with respect to the subject matter hereof and supersedes
any and all prior agreements or understandings between Kornberg and the Company
with respect to the subject matter hereof, whether written or oral (including,
without limitation, the Prior Agreement). This Agreement may be amended or
modified only by a written instrument executed by Kornberg and the Company. This
Agreement shall be construed and

 

 

8

 


--------------------------------------------------------------------------------



 

enforced in accordance with the laws of the State of New York, without regard to
its conflict of law principles.

15.   (a) The Company may withhold from any amounts payable under this Agreement
such federal, state and local taxes as may be required to be withheld pursuant
to any applicable law or regulation.

 

(b)  The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Kornberg notifies the Company
(with specificity as to the reason therefor) that Kornberg believes that any
provision of this Agreement (or of any award of compensation) would cause
Kornberg to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with Kornberg, reform such provision to try to
comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Kornberg and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

(c)  Notwithstanding any provision to the contrary in this Agreement, payments
to be made hereunder upon a termination of employment shall only be made upon a
“separation from service,” as defined in Treasury Regulation § 1.409A-1(h) and,
if Kornberg is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is specified as
subject to this Paragraph, such payment or benefit shall be made or provided
(subject to the last sentence of this Paragraph 15(c)) at the date which is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Kornberg, and (ii) the date of Kornberg’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Paragraph 15(c) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to Kornberg in a lump sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein. Notwithstanding the foregoing, to the extent that the foregoing applies
to the provision of any ongoing welfare benefits to Kornberg that would not be
required to be delayed if the premiums therefor were paid by Kornberg, Kornberg
shall pay the full cost of the premiums for such welfare benefits during the
Delay Period and the Company shall pay Kornberg an amount equal to the amount of
such premiums paid by Kornberg during the Delay Period promptly after its
conclusion.

 

(d)  Following the occurrence of a Change in Control, in the event that Kornberg
becomes liable for any additional tax, interest or penalty under Code Section
409A or any damages resulting from the failure of the payments and benefits
provided under this Agreement or any other arrangement between Kornberg and the
Company to comply with Code Section 409A, Kornberg shall be entitled to receive
an additional gross-up payment from the Company to fully indemnify him on an
after-tax basis for the effect of such additional tax,

 

 

9

 


--------------------------------------------------------------------------------



 

interest, penalty or damages. Such additional gross-up payment shall be made
within ninety days following the date on which Kornberg remits such additional
tax, interest, penalty or damages.

 

(e)  Any expense reimbursement under Paragraph 4, 5(a), 7(b), 8(a)(iv) or 8(b)
hereof shall be made on or before the last day of the taxable year following the
taxable year in which such expense was incurred by Kornberg, and no such
reimbursement or the amount of expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

 

10

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COMTECH TELECOMMUNICATIONS CORP.

 

 

 

 

By:  /s/ Robert G. Rouse
                             ——————————————————
                             Authorized Signatory

 

 

 

 

 

 

 

Approval of Chairman of the

Compensation Committee of
the Board of Directors

 

 

 

 

 

 

 

 

 

/s/ Ira Kaplan
—————————————————

 

                          /s/ Fred Kornberg
———————————————————

 

 

Fred Kornberg

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

Exhibit A

General Release

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a “Releasing Party”), hereby release and forever
discharge Comtech Telecommunications Corp. (the “Company”), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a “Released Party”),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the “Released Claims”) which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company’s business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon the
Company’s obligations, if any, to pay severance compensation pursuant to the
Amended and Restated Employment Agreement between the undersigned and the
Company, dated September 17, 2007 or the rights of the undersigned to enforce
such obligations.

The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys' fees and costs.

I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to severance compensation, if any, payable to me pursuant to the
Amended and Restated Employment Agreement between me and the Company, dated
September 17, 2007; (b) I have the right to consult with an attorney prior to
signing this General Release; (c) I have twenty-one (21) days to consider this
General Release (although I may choose to sign it earlier); (d) I have seven (7)
days after I sign this General Release to revoke it; and (e) this General
Release will not be effective until the date on which the revocation period has
expired, which will be the eighth day after I sign this General Release,
assuming I have returned it to the Company by such date.

 


Dated: ______________________

 

 

________________________________
Fred Kornberg  

 

 

A-1

 

 

 